DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: On page 54, in para. 0196 and 0197,  “LEDs 554” should be --LEDs 556--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 8 and 17, it is not clear what structure is readable as the control circuit defining a second aperture with the port module extending through the first aperture and the second aperture.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bopp 9,666,974.
	Regarding Claim 1, Bopp shows in Figure 2, a port module comprising a light pipe 21/20 and a receptacle defined by the light pipe (as shown in Fig. 5), wherein the receptacle is configured to receive a plug of an electrosurgical instrument therein, and wherein a seal is defined between the light pipe and receptacle (see col. 2, line 47).
	Regarding Claim 2, Bopp shows in Figures 4-7, a mounting feature 22 extending from the light pipe 21/20, wherein the energy module 200 comprises an enclosure 210, wherein the mounting feature 22 is configured to mount to the enclosure 210 (see Fig. 8, col. 7, line 31).
	Regarding Claim 5, Bopp shows in Figure 8, wherein the light pipe comprises an engagement arm 22 and the receptacle defines a notch 30, wherein the engagement arm 22 is received in the notch 30 (see col. 5, line 60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bopp 9,666,974.
	Regarding Claim 3, Bopp show in Figure 8,  the mounting feature 22 protruding like an arm (as shown) engaged with a projection 27 and latching nose 30.  To provide the arm with an aperture is considered a matter of design choice as the arrangement shown by Bopp provides for secure positioning and placement of the light pipe.
	Regarding Claim 4, Bopp fails to disclose the distance between the front face of the light pipe and front face of the mounting feature but discloses the positioning of the components provides for homogeneous lighting with no hinderance from the latching mechanism (see col. 3, beginning at line 67).   It follows then, that it would have been obvious to one skilled in the art to determine the optimum spacing for the mounting feature and front face of the light pipe to optimize the light emission through routine engineering and design testing in a predictable manner. See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385 (2007).
	Regarding Claim 6, Bopp shows in Figure 3, the receptacle comprising apertures (sockets 110, 120) which receive pins of the surgical instruments (see col. 6, lines 26-41).  Bopp fails to show the apertures at the back wall.  As Bopp provides the apertures for secure engagement with the pins of the surgical instrument to vary the positioning of the apertures within the receptacle is considered a matter of design choice. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bopp 9,666,974 in view of Holmes et al 10,989,724.
	Regarding Claim 7, Bopp fails to disclose the receptacle sidewalls are opaque.  Homes et al teaches that it is known in the art to have a modular system with multiple devices which includes opaque housings (see col. 227, line 58).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Bopp to include opaque walls in the receptacle in the same manner as taught by Holmes et al to provide for controlled and focused emission of the light.

Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al  in view of Gawalkiewicz 7,331,669.
	Regarding Claim 8, Holmes et al shows in Figure 2, an energy module 200 with an enclosure 240 defining a first aperture (which receives the modules) and circuitry defining a second aperture (see Fig. 7 and discussion in col. 75, beginning at line 10) and a port module (see Fig. 7) extending through the first aperture and second aperture.  Holmes et al fails to disclose a gap and light blocking insert.  Gawalkiewicz teaches that it is known in the art in Figures 3 and 4 to provide a port opening 30 with an insert 96 which functions to seal a gap surrounding an instrument 36 while functioning to block light (see col. 6, line 4).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Holmes et al to including a gap insert in the same manner as taught by Gawalkiewicz to prevent light leakage and direct the emitted light in the desired manner. 
	Regarding Claims 9-11, Holmes et al as modified by Gawalkiewicz shows the light blocking inset comprising a plurality of mounting features (spring 96 with arms 96A and 96b also readable on each side as a “lip”) but fails to show the light blocking insert coupled to the control circuit.  In the absence of any unobvious or unexpected result to couple the insert to the control circuit is considered a matter of design choice.
	Regarding Claim 12, Holmes et al discloses the light source is an LED 5550 (see col. 132, line 38) and as modified by Gawalkiewicz provide for an insert to block light through a gap. 
	Regarding Claims 13 and 14, Holmes et al fails to show sidewalls surrounding the LED.  Gawalkiewicz teaches that it is known in the art to provide sidewalls 52 surrounding a light source 48 to focus the emitted light in the desired direction (see col. 5, line 23) to avoid loss of stray light.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Holmes et al to include sidewalls in the same manner as taught by Gawalkiewicz to directed the emitted light in the desired manner.
	Regarding Claim 15, Holmes et al as modified by Gawalkiewicz would provide for the sidewalls to be an opaque material (Gawalkiewicz discloses that the sidewalls form a reflector ) as a reflector focuses the emitted light in a desired direction.
	Regarding Claim 16, Holmes et al shows in Figure 49, valve 4937 for control of a vent which as shown would include a vent inlet and vent outlet. To include an angular track is considered a matter of design choice. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al  in view of Gawalkiewicz 7,331,669.
	Regarding Claim 17, Holmes et al shows in Figure 2, an energy module 200 with an enclosure 240 defining a first aperture (which receives the modules) and circuitry defining a second aperture (see Fig. 7 and discussion in col. 75, beginning at line 10) and a port module (see Fig. 7) extending through the first aperture and second aperture.  Holmes et al fails to disclose a light pipe and receptacle receiving a plug of an instrument, a gap and light blocking insert.  Bopp teaches that it is known in the art in Figure 2, to have a port module comprising a light pipe 21/20 and a receptacle defined by the light pipe (as shown in Fig. 5), wherein the receptacle is configured to receive a plug of an electrosurgical instrument therein, and wherein a seal is defined between the light pipe and receptacle (see col. 2, line 47). Gawalkiewicz teaches that it is known in the art in Figures 3 and 4 to provide a port opening 30 with an insert 96 which functions to seal a gap surrounding an instrument 36 while functioning to block light (see col. 6, line 4).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Holmes et al to include a light pipe and plug receptacle in the same manner as taught by Bopp to provide better illumination and more uses for the modular system.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Holmes et al to including a gap insert in the same manner as taught by Gawalkiewicz to prevent light leakage and direct the emitted light in the desired manner. 
Regarding Claim 18, Homes et al discloses the receptacle of a modular system can include as opaque housing (see col. 227, line 58).  
Regarding Claim 19, Holmes et al discloses the port modules are configured to be removable from the enclosure (see col. 44, line 57)/
	Regarding Claim 20, Holmes et al as modified by Gawalkiewicz fails to show the light blocking insert coupled to the control circuit.  In the absence of any unobvious or unexpected result to couple the insert to the control circuit is considered a matter of design choice.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875